Citation Nr: 1613096	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  11-13 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the previously denied issue of service connection for prostate cancer.

2.  Whether new and material evidence has been presented to reopen the previously denied issue of service connection for hepatitis B.

3.  Entitlement to service connection for skin condition/rash.

4.  Entitlement to service connection for peripheral vascular disease, left lower extremity.

5.  Entitlement to service connection for peripheral vascular disease, right lower extremity.

(The Board will issue a separate decision for the claims pertaining to diabetes mellitus, type II; bilateral eye condition; middle right toe amputation; heart disease; and lumbar spine rating, which arise from a different Regional Office.)
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


REMAND

The Veteran served on active duty from May 1971 to August 1977. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2014, the Veteran filed a timely notice of disagreement (NOD) on the proper VA form with the denial of the claims listed on the title page.  The filing of a NOD confers jurisdiction to the Board over these issues for the purpose of issuing a statement of the case (SOC).  As a SOC has not yet been issued, remand of these claims is required for the issuance of a SOC.  38 C.F.R. § 19.9(c) (2015); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these issues are REMANDED for the following action:

Issue a statement of the case for the following issues:  (1) Whether new and material evidence has been presented to reopen the previously denied issue of service connection for prostate cancer; (2) Whether new and material evidence has been presented to reopen the previously denied issue of service connection for hepatitis B; (3) Entitlement to service connection for skin condition/rash; (4) Entitlement to service connection for peripheral vascular disease, left lower extremity; and (5) Entitlement to service connection for peripheral vascular disease, right lower extremity.  The issuance should include notification of the need to file a timely substantive appeal to perfect an appeal on the issues.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

